         Case 1:20-cv-01949-VEC Document 31 Filed 09/08/20 Page 1 of 1




September 8, 2020

VIA ECF

Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Chevrestt v. Barstool Sports, Inc. (1:20-cv-1949-VEC)


Dear Judge Caproni:

       We represent plaintiff Angel Chevrestt in the above-referenced matter. I respectfully
submit this letter in response to Your Honor’s Order, dated September 1, 2020 [Dkt. #30].

        The reason why I took all three of the courses in Number 5 is because one program in
Number 4 entitled Panel of Lawyers Who are Doing it: Practice Management Technology to
Grow Your Solo/Small Law Practice Ethically was not recorded on video but was only available
as a live event. Thus, I was unable to watch this program on-line. I did not realize that this
program was only available as a live event and was not video recorded as was the case with the
other programs identified above. I apologize to the Court for this mistake.

        Based upon what I learned in the CLE’s, the specific and concrete changes I have made –
and will continue to make – include delegating tasks to employees to make the Firm more
efficient in managing cases. This includes tasks such as client intake, discovery, motions,
calendaring, etc. I am doing this by implementing a plan at the beginning of each week. Also, by
making a weekly plan this will improve my time management. In addition, I am actively training
and supervising new staff and current staff on new calendaring/scheduling/client protocols in the
office while maintaining a well-balanced and flexible work schedule for employees. The
continued education on our practice management software is ongoing. In addition, I plan on
taking more CLE courses dedicated to management for small law firms so that I can be
continually educated by professionals in the field.

                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz
